COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
BOBBY LEE MONTGOMERY,                          )
                                                                              )           
No.  08-02-00138-CV
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )              
304th District Court
HOPE COTTAGE PREGNANCY AND              )
ADOPTION CENTER, ET AL.,                           )           
of Dallas County, Texas
                                                                              )
Appellees.                          )               
(TC# 98-029-W)
                                                                              )
 
 
O
P I N I O N
 
This appeal is
before the Court on its own motion, for determination of whether it should be
dismissed for want of prosecution. 
Finding that no clerk=s
record or reporter=s record
have been filed, we dismiss the appeal. 
Tex.R.App.P. 42.3 states:
Under the following circumstances, on
any party=s
motion--or on its own initiative after giving ten days=
notice to all parties--the appellate court may dismiss the appeal or affirm the
appealed judgment or order.  Dismissal or
affirmance may occur if the appeal is subject to dismissal:
 
(a) for want of jurisdiction;
 
(b) for want of prosecution; or
 




(c) because the appellant has
failed to comply with a requirement of these rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time.
 
This appeal is
from a judgment signed February 18, 2002. 
Proper notice of appeal was timely filed on February 22, 2002.  To date, neither a reporter=s record nor a clerk=s record had been filed with this
Court.  Our records indicate the
Appellant failed to make the necessary financial arrangements with the court
clerk and reporter.  On July 10, 2002,
this Court=s clerk
sent the parties a notice of the Court=s
intent to dismiss for want of prosecution if by August 9, 2002, no record was
filed.  No response has been received as
of this date.  Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c),  we dismiss the appeal for want of
prosecution.
 
 
September
5, 2002
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)